Title: To James Madison from James Monroe, 4 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        augt 4. 1815.
                    
                    We have had no rain since my arrival here, nor had there been any for some time before. The most discouraging prospect for corn exists, which added to a defective crop of small grain, menaces us with almost a famine.
                    I am glad to hear that the Neptune has enterd the Delaware. Of the Passengers we shall be better informd tomorrow.
                    I send every paper back to the depts. lately receivd except that relating to Fort washington. I shall forward it to morrow. I wish to see the report in detail, as it relates to LEnfant. I had before heard and with much regret of the misconduct & flight of marsteller. At a gloomy period he was active and useful.
                    We hope that Mr P. Todd is in the neptune. Very sincerely yours
                    
                        
                            Jas Monroe
                        
                    
                